Title: James Madison to the Visitors of the University of Virginia, 9 July 1829
From: Madison, James
To: Board of Visitors, University of Virginia


                        
                            
                                Gentlemen
                            
                            
                                
                                    
                                
                                 July 9th. 1829
                            
                        
                        
                        It is with much concern that I find myself agn. detained by the infirm State of my health from the duty of
                            being in my place at a Meeting of the Visitors. I had not been without hopes, that the obstacle wd. have been removed, but
                            the remains of a bilious indisposition, with the feebleness produced by it, do not permit my wishes on
                            the occasion. I can only therefore assure my Collegues, that no consideration less imperious wd. preventing me [from] joining
                            them  pray I therein at the same to accept my great esteem & cordial regards
                        
                        
                            
                                GG
                            
                        
                    